691 S.E.2d 15 (2010)
Thomas R. PEACH and wife, Susan M. Peach, Plaintiffs,
v.
CITY OF HIGH POINT and Breece Enterprises, Inc., Defendants.
No. 415P09.
Supreme Court of North Carolina.
January 28, 2010.
Donald G. Sparrow, Esq., Greensboro, for Thomas R. Peach, et al.
James G. Exum, Jr., Greensboro, for City of High Point.
Prior report: ___ N.C.App. ___, 683 S.E.2d 717.


*16 ORDER

"Upon consideration of the petition filed on the 6th of October 2009 by Defendant (City of High Point) in this matter for discretionary review, of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."